1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    NOA E. OREN, #297100
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
     Noa_oren@fd.org
5
     Attorney for Defendant
6    TIMOTHY HOLT
7                                  IN THE UNITED STATES DISTRICT COURT
8                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                   )   Case No. 2:18-cr-177 JAM
10                                               )
                      Plaintiff,                 )   REQUEST TO RECONVEY REAL
11                                               )   PROPERTY; ORDER
     vs.                                         )
12                                               )   Judge: Hon. John A. Mendez
     TIMOTHY HOLT,                               )
13                                               )
                      Defendant.                 )
14                                               )
                                                 )
15
16           Defendant, by and through his undersigned counsel, Noa Oren, hereby requests the Court
17   for an order authorizing the Clerk of the United States District Court for the Eastern District of
18   California to reconvey the property posted to secure Defendant’s pre-trial release back to the
19   property owners, Christopher and Kathy Holt (Doc 10). See attached Exhibit A
20           Defendant, Timothy Holt, was sentenced on February 5, 2019 to 21 months
21   imprisonment at the Bureau of Prisons. Mr. Holt voluntarily surrendered to Texarkana FCI on
22   April 2, 2019.
23   Dated: March 8, 2017                            Respectfully submitted,
24
                                                     HEATHER E. WILLIAMS
25                                                   Federal Defender
26
                                                     /s/ Noa E. Oren
27                                                   NOA E. OREN
                                                     Assistant Federal Defender
28                                                   Attorney for TIMOTHY HOLT
                                                        1
     Request to Reconvey Real Property;
     Proposed Order
1                                                 ORDER
2            The Court hereby grants the request to reconvey real property posted to secure
3    Defendant’s pre-trial release and authorize the Clerk of the United States District Court to
4    reconvey real property to property owners, Christopher and Kathy Holt.
5            IT SO ORDERED.
6
7    Dated: April 9, 2019                           /s/ John A. Mendez_____________
8                                                   Hon. JOHN A. MENDEZ
                                                    United States District Court Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
     Request to Reconvey Real Property;
     Proposed Order
